Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Marchini et al. (US 6,702,913).
	Marchini discloses a method for manufacturing a tire comprising sequentially adjacently bonding strips (5) on a toroidal core (3) at an inclined direction to form a belt layer of a tire where the core is moved relative to the strips and the strips are bonded while relatively turning the core so that the strip angle varies to make the bonding margins uniform - note esp. fig. 5 and col. 10, line 9 - col. 12, line 16.  Vulcanizing the produced tire is not explicitly mentioned but would have been implicit or certainly obvious as almost all tires necessarily are or should be vulcanized, as well known, to produce a useful durable product.  A method as defined in claim 1 is therefore anticipated or obvious.
	As to claim 2, the strips are bonded from the central portion towards both ends (figs. 3-4).  As to claims 4 and 5, the portions of parts 12 are laterally adjacent the strips and therefore would be expected to act as a guide to regulate the path laterally.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Marchini et al. (US 6,702,913) as applied above, and further in view of [Fujiki et al. (US 8,945,323) or Takenaka (US 2017/0080658) or Grolleman et al. (US 2016/0229138)].
	As to claim 3, Marchini presses from a central portion towards each end but does not specifically teach first pressing from the central portion toward one end and then pressing from the central portion toward the other end.  Marchini does however indicate that the laying unit (10) comprises a presser element (11), the depicted embodiment with two presser elements (11) being the preferred embodiment (col. 6, lines 35-43).  Fujiki is also directed to pressing tire components on a drum and suggests that the pressing can desirably be from the center towards one and then the other end (col. 9, lines 39-61).  Likewise, Takenaka is directed to pressing tire components on a drum and suggests the pressing element presses from the center to the ends (paragraph [0057]).  In light of either of these teachings suggesting it to be a suitable pressing sequence for a single presser to press from the center to the ends, if the laying unit comprises a single presser element as would be contemplated by Marchini as already noted, it would have been obvious to press from the center toward one end and then from the center toward the other end.  Alternatively, Grolleman is directed to stitching/pressing with two stitchers that normally operate simultaneously from the center outward and suggests initially operating asynchronously one of the stitcher rollers over the area between the stitcher rollers (and thus toward one end) prior to its normal movement toward the other end to ensure the entire area is stitched or pressed (paragraph [0068]).  To so operate the two pressing elements of Marchini would have been obvious in view of these Grolleman teachings with an expectation of ensuring that the entire strip is pressed or stitched.
	As to claim 6, as already noted with respect to claims 4 and 5, the portions of parts 12 of Marchini are laterally adjacent the strips and therefore would be expected to act as a guide to regulate the path laterally.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over (for claims 4-5) Marchini et al. (US 6,702,913) as applied to claim 1-2 above, or (for claim 6) further in view of [Fujiki et al. (US 8,945,323) or Takenaka (US 2017/0080658) or Grolleman et al. (US 2016/0229138)] as applied to claim 3 above, and further in view of Marchini et al. (US 2017/0282471).
	As to claims 4-6, as already noted, the portions of parts 12 of Marchini ‘913 are laterally adjacent the strips and therefore would be expected to act as a guide to regulate the path laterally.  Additionally or alternatively, it would have been obvious to regulate the lateral motion of the applied strip with a guide in view of Marchini ‘471.  In particular, Marchini ‘471 is directed to a similar sequential strip laying system to Marchini ‘913 but provides more detail of the laying unit, Marchini ‘471 specifically utilizing a C-shaped guide to laterally confine the path of the strips (paragraph [0094]), the advantages in terms of controlling the stirp path being readily apparent.  It would have been obvious to regulate the strips of Marchini ‘913 by such a lateral guide in view of these teachings with an expectation of desirably controlling the strip path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
June 16, 2022